On Application eoii Rehearing.
Complaint is made of a statement in our opinion to tlxe effect that Mi's. Phillips should have said that she had received and sent to the plaintiffs the respective shaves of the amount realized from the Calhoun compromise. This is slightly inaccurate. She did say that she had received their shares of the cash proceeds of the sales made by Col. R. Richardson as tlieir agent, and carried same to them. This caused our mistake, as the two funds are spoken of in the same conversation. This is a part of her statement on -the last trial of the cause, and to which there is no reference in counsel’s brief. But what is to the same effect as our quotation is that this witness says, that in 187L she corresponded with the plaintiffs in reference to the settlement and compromise Byrne had made of the Calhoun debt, and they had written her letters on the subject, and requested her to see Mr. Byrne and “ collect it and come to Alabama,” and pay her expenses out of it.
This shows that if they did not receive it, they had full knowledge of the transaction and did not repudiate it.
Rehearing refused.